Citation Nr: 0432030	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  99-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 2001. 

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for hemorrhoids.  During the pendency of the 
appeal, the RO, in a July 2004 rating decision, granted 
service connection for hemorrhoids and assigned a 10 percent 
disability rating.  The veteran was notified of this decision 
and, as to date, has not disagreed with the decision.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).


FINDINGS OF FACT

1.  The veteran does not have a current left knee disorder.  

2.  The veteran's service-connected lumbosacral strain is 
manifested by slight limitation of motion with characteristic 
pain on motion, but without muscle spasm or neurological 
findings. 


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (from September 26, 
2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
left knee disorder and an increased rating for lumbosacral 
strain.  

In the interest of clarity, the Board will initially address 
some preliminary matters common to both issues on appeal.  
The issue involving service connection will then be 
addressed, followed by the issue involving an increased 
disability rating.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the service connection issue on 
appeal was adjudicated prior to the enactment of the VCAA by 
applying the now-obsolete well groundedness standard.  See, 
e.g., the July 1998 rating decision.  More recently, the RO 
applied the current standard of review in the July 2004 
supplemental statement of the case (SSOC).  Thus, any 
deficiency in the RO's previous adjudication was remedied.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard of review in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to her appeal in the December 
1999 statement of the case (SOC) and the July 2004 and August 
2004 SSOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters dated in 
April 2001 and May 2004.  These letters informed the veteran 
of the provisions of the VCAA and the specific evidence 
required to substantiate her claims.  The RO also informed 
her of the information and evidence that she was required to 
submit, and the evidence that the RO would obtain on her 
behalf.  The RO instructed her to identify any evidence that 
was relevant to her claims, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on her behalf.  The RO informed 
her that although VA would make reasonable efforts to obtain 
the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claims.  There is no indication that the veteran did not 
receive these letters.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform her of the evidence 
needed to substantiate her claims. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in July 1998).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claims were readjudicated, and a SSOC was provided to the 
veteran in July 2004 and August 2004 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to the VA notice.  In correspondence 
dated in September 2004, the veteran stated that she had no 
further evidence to submit and requested that her appeal be 
sent to the Board without waiting an additional 60 days.  
Therefore, there is no prejudice to the veteran, because VCAA 
notice could not have been provided prior to the initial 
adjudication of her claims by the RO and because her claims 
were subsequently re-adjudicated by the RO after appropriate 
VCAA notice was provided.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, a 
private physician's statement, and reports of VA and private 
examinations, which will be described below.  The RO 
completed the development requested in the January 2001 Board 
remand.  The veteran and her representative have not 
identified any outstanding evidence.  

The veteran and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claims.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified before a Hearing Officer at the RO in July 
1999 and before the undersigned Veterans Law Judge in March 
2000.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Service connection for a left knee disorder

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2003); 38 C.F.R. § 3.303 (2003).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Factual background

Service medical records show that the veteran was seen in 
February 1997 for complaint of left knee pain for the past 
four days.  She stated that the pain started after a 12-mile 
road march.  The diagnosis was knee strain.  There were no 
abnormalities noted on separation examination in December 
1997.  

On VA examination in June 1998, the veteran reported injuring 
her left knee while on a 12-mile march in service.  They 
walked around and around a track which was a 1/4 mile.  After 
48 revolutions on the track, where her foot would turn 
outward to go around the track, her left knee began to hurt 
in the lateral area and she would have pain in walking up 
stairs.  Physical examination revealed full range of motion 
in the left knee.  Apley's and drawer signs were negative, 
but when the drawer sign was done on the left she did have a 
popping sensation.  There was no crepitus, swelling, 
tenderness, deformity, or atrophy of the knee area.  The 
diagnosis was mild left knee pain.  After x-ray of the left 
knee revealed normal findings, the diagnosis was revised to 
left knee arthralgia with no radiographic clinical 
abnormalities to account for it.  

In July 1999 and March 2000, the veteran testified that she 
hurt her left knee during a 12-mile road march in service.  
The next day she had to do a 3-mile run.  She was given 
medication for pain and an ice pack for swelling.  She stated 
that she still has problems with her left knee.  See July 
1999 and March 2000 hearing transcripts.  

On VA examination in June 2001, the veteran reported that she 
injured her left knee in basic training.  She described 
fatigue, stiffness, weakness, and lack of endurance in the 
left knee in addition to the pain.  Physical examination of 
the left knee joint showed a full range of motion (0 to 140 
degrees) with moderate tenderness over the lateral collateral 
ligament with direct compression.  Drawer and McMurray's 
tests were within normal limits.  There was pain noted, but 
no fatigue, weakness, lack of endurance or incoordination.  
X-ray of the left knee was normal.  The diagnosis was left 
knee strain.  The examiner noted that although there was full 
range of motion of the left knee at the present time, the 
physical findings support the veteran's history of pain 
experienced with turning of the knee, with climbing stairs, 
and jogging.  The examiner opined that the veteran's current 
knee condition was at least as likely related to her service 
connected complaints.

The veteran was afforded another VA examination in March 
2004.  The claims file was reviewed.  On physical 
examination, the general appearance of the left knee joint 
was within normal limits.  Range of motion was 0 to 140 
degrees and was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Drawer and 
McMurray tests were normal.  Left knee x-ray findings were 
normal.  The examiner concluded that there was no pathology 
to render a diagnosis regarding the left knee.  The examiner 
noted that while the records showed that the left knee 
condition started in service, there was no pathology for the 
left knee on current examination.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
preponderance of the medical evidence indicates that the 
veteran does not have a current left knee disability.  In 
this regard, the Board notes that while the June 1998 VA 
examiner entered a diagnosis of joint arthralgia, such a 
diagnosis is not indicative of a disability due to disease or 
injury.  It is a diagnosis of pain, which is not a disability 
due to disease or injury.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  

The June 2001 VA examination reflects a diagnosis of left 
knee strain.  However, this appears to be a diagnosis 
provided to account for the veteran's complaint of pain.  
Indeed, the only abnormality noted on physical examination 
was moderate tenderness over the lateral collateral ligament 
with direct compression.  Otherwise, objective findings 
included a normal left knee x-ray, full range of motion in 
the knee joint, and normal drawer and McMurray tests.  
Significantly, the more recent March 2004 VA examination 
report does not contain a diagnosis of left knee disability.  
In fact, the VA examiner specifically stated that there was 
no pathology to render a diagnosis regarding the left knee.  

The Board additionally notes that there is no indication in 
the record that the veteran has been treated for her claimed 
left knee disorder since service.  The veteran has not 
referred to any such medical treatment, she has provided no 
treatment records, nor has she suggested that such treatment 
records exist.

The Board has considered the statements from the veteran with 
respect to the existence of a current disability.  However, 
it is now well-settled that laypersons without medical 
training such as the veteran are not competent to comment on 
the proper diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, as well as Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In the absence 
of evidence of diagnosed disability of the left knee, Hickson 
element (1) fails and service connection may not be granted.  
See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
lack of current disability is dispositive of this appeal.

In short, in the absence of a current disability the Board 
finds that a preponderance of the evidence is against the 
claim, and service connection for a left knee disorder is 
denied.



2.  Increased rating for lumbosacral strain.  

In a July 1998 rating decision, service connection was 
granted for lumbosacral strain and a 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
[lumbosacral strain] (2002).  The veteran seeks a higher 
disability rating.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The Board provided the veteran with the new regulatory 
criteria in July 2004.  The veteran's representative 
submitted additional argument on her behalf in October 2004.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected lumbosacral strain has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002) as 10 percent disabling.  

Diagnostic Code 5295, prior to September 26, 2003, provided a 
10 percent evaluation for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation for 
lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 26, 2003).

Diagnostic Code 5292 provided a 10 percent evaluation for 
slight limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent evaluation for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual background

Service medical records show that the veteran injured her 
back during active duty.  

On VA examination in June 1998, she complained of chronic 
back pain on a daily basis.  She did not take any medications 
but dealt with it in terms of exercise.  Physical examination 
revealed full range of motion of the back with pain on 
extension.  There was no crepitus, swelling, tenderness, 
deformity, or atrophy of the back.  X-rays of the lumbar 
spine were within normal limits.  The diagnosis was moderate 
lumbar back pain.  

In a July 1998 rating decision, service connection was 
granted for lumbosacral strain, evaluated as 10 percent 
disabling from February 22, 1998.  

In July 1999 and March 2000, the veteran testified to having 
back pain two to three times a month, including while doing 
activities of normal daily living.  She indicated that her 
job required long periods in a car which caused back pain.  
She took Advil for pain.  See July 1999 and March 2000 
hearing transcripts.  

In correspondence received in April 2001, Dr. A.H. reported 
seeing the veteran in her office in November 1999 during 
which time an examination and x-rays were done.  Dr. H. 
indicated that the veteran had low back irritations which 
were evident on x-rays showing pelvic misalignments and 
severe reversal of the cervical curve.  Based on the severity 
of the cervical region, the diagnoses were cervical segmental 
dysfunction, cervical hypolordosis, and muscle spasm.  Dr. H. 
stated that the veteran did not receive any further treatment 
in her office.  

On VA examination in June 2001, the veteran complained of 
constant dull pain with occasional sharp pain in the lower 
back.  Physical examination of the lumbar spine showed a full 
range of flexion, 95 degrees, but extension was limited to 
about 25 degrees by pain, which was rated at about 2/5.  Left 
lateral and right lateral motions, and right and left 
rotations were normal at 40 degrees and 35 degrees, 
respectively on both sides.  Straight leg raising test was 
negative bilaterally.  The examiner indicated that the 
"DeLuca issue" here appeared to be pain.  There was no 
evidence of muscle spasms or weakness.  There was no fatigue, 
lack of endurance, or incoordination.  Neurological 
examination showed no lateralization and there was no obvious 
muscle spasm or tenderness noted.  The lower extremities were 
essentially within normal limits.  Motor function was normal, 
muscle power was 5/5.  Sensation to touch and pin prick was 
normal.  The diagnosis was lumbosacral strain. 

In an April 2003 report (apparently misdated as in 2004), Dr. 
D.B. reported treating the veteran in May 2002 as a result of 
injuries sustained while moving.  Physical examination 
revealed severe acute bilateral splinting spasms of the 
paravertebral musculature and pain in the lumbar area.  

On VA examination in March 2004, the veteran complained of 
lower back pain.  She stated that her condition resulted in 2 
days lost from work a month.  Physical examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  No tenderness was 
noted.  There was negative straight leg raising bilaterally.  
Range of motion of the lumbar spine was flexion 90 degrees, 
extension 30 degrees, right and left lateral flexion 30 
degrees, and right and left rotation 30 degrees.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the spine.  There were no signs of 
intervertebral disc syndrome present.  Neurological 
examination of the lower extremities was normal.  Sensory 
examination was also normal.  Lumbar spine x-ray findings 
were within normal limits.  The diagnosis was lumbosacral 
strain.  

Analysis

Schedular rating

(i.)  The former schedular criteria

As for an increased rating, the record does not demonstrate 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion.  Although Dr. D.B.'s April 2003 
report indicates that the veteran had back spasms when 
examined in May 2002, the symptomatology was clearly 
attributed to intercurrent causes - an injury sustained while 
moving.  VA examinations in June 2001 and March 2004 
specifically noted that no spasms were found.  In addition, 
there are no findings of loss of lateral spine motion.  Thus, 
in the Board's judgment, when the disability is considered in 
light of the schedular criteria based on lumbosacral strain, 
there is simply no basis for the assignment of a rating 
greater than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

When considering the disability under the criteria for 
limitation of motion, the Board notes that the June 1998 VA 
examination revealed full range of motion of the back.  The 
June 2001 VA examination showed slight limitation in 
extension (25 degrees), but flexion, lateral bending, and 
rotation were full.  The most recent VA examination conducted 
in March 2004 also showed full range of motion in all planes 
- flexion, extension, lateral flexion, and rotation.  
Therefore, an increased evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5292.

Although higher evaluations are provided under the former 
38 C.F.R. §  4.71a, Diagnostic Codes 5286 and 5288 for 
ankylosis of the spine and under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, these Diagnostic Codes are not applicable to this 
case.  With respect to Diagnostic Codes 5286 and 5288, 
ankylosis is the immobility and consolidation of a joint.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An 
evaluation is not warranted under these codes because the 
veteran's service-connected lumbar spine disability has not 
been shown to result in ankylosis.  With respect to 
Diagnostic Code 5293, intervertebral disc disease syndrome is 
not a part of the service-connected disability.  In this 
regard, VA examiners in June 2001 and March 2004 found no 
neurological deficits relative to the lumbar spine 
disability.  

(ii)  The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be between 30 and 60 degrees.  The June 
1998, June 2001, and March 2004 VA examination reports all 
stated that the veteran had full range of flexion, 90 
degrees.  Such a finding clearly reflects that forward 
flexion of the thoracolumbar spine was more than 60 degrees.  
In addition, the June 2001 and March 2004 VA examinations 
revealed that the combined range of motion of the 
thoracolumbar spine was more than 120 degrees (June 2001: 95 
degrees flexion + 25 degrees extension + 40 degrees left 
lateral flexion + 40 degrees right lateral flexion + 35 
degrees left rotation + 35 degrees right rotation = 270 
degrees; March 2004: 90 degrees flexion + 30 degrees 
extension + 30 degrees left lateral flexion + 30 degrees 
right lateral flexion + 30 degrees left rotation + 30 degrees 
right rotation = 240 degrees).  The clinical findings also 
did not reveal muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As noted 
above, the back spasms documented by Dr. D.B. in May 2002 
were attributed to an intercurrent injury sustained while 
moving and not to the service-connected lumbosacral strain.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 10 
percent for degenerative changes in the thoracic spine under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 3003).  

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by complaints of pain in 
the low back resulting in slight limitation of motion.  X-
rays have not revealed clinical symptoms consistent with 
degenerative changes in the lumbar spine.  In addition, there 
was no evidence of neurological involvement.  Given these 
facts, the Board concludes that the veteran's lumbosacral 
strain is appropriately rated as 10 percent disabling.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
June 2001 VA examination showed that the veteran had mild 
limitation of extension in the lumbar spine, however, the 
examiner indicated that there was no weakness, fatigability, 
lack of endurance, or incoordination.  The March 2004 VA 
examiner also stated that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Therefore, the Board is unable 
to identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The 
current 10 percent rating adequately compensates the veteran 
for any additional functional impairment attributable to the 
lumbar spine disability.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, February 22, 1998, has 
the veteran's lumbosacral strain met or nearly approximated 
the criteria for a rating in excess of 10 percent.  Clinical 
findings throughout the appeal period also reflect minimal 
lumbar spine symptomatology.  Thus, it is clear that the 
lumbar spine disability has evidently remained essentially 
the same and has not worsened.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to an increased disability rating for lumbosacral 
strain is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



